DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-7, the cited prior arts fail to disclose or suggest 
swapping a first edge ring in the substrate support for a second edge ring, the second edge ring comprising a material selected from the group consisting of quartz, silicon, cross-linked polystyrene and divinylbenzene, polyether ether ketone, Al2O3, and AIN;
placing a second substrate on the substrate support;
depositing a second hardmask film on the second substrate and processing the second substrate at the first RF power; and
measuring the one or more film properties of the second hardmask film in combination with all other limitations in the claims.

Regarding to claims 8-14, the cited prior arts fail to disclose or suggest 
swapping a first edge ring in the substrate support for a second edge ring, the first edge ring comprising a first material different than a second material of the second edge ring;

depositing a second hardmask film on the second substrate and processing the second substrate at the first RF power, wherein the second material of the second edge ring is selected to adjust at least one film property of the second hardmask film based on the measured one or more film properties of the first hardmask film in combination with all other limitations in the claims.

Regarding to claim 15-20, the cited prior arts fail to disclose or suggest a non-transitory computer-readable medium having instructions that are configured to cause the system to
swap a first edge ring in the substrate support for a second edge ring, the second edge ring comprising a material selected from the group consisting of quartz, silicon, cross-linked polystyrene and divinylbenzene, polyether ether ketone, Al2O3, and AIN:
place a second substrate on the substrate support;
deposit a second hardmask film on the second substrate and processing the second substrate at the first RF power; and
measure the one or more film properties of the second hardmask film in combination with all other limitations in the claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713